DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-9, 14-17, 19-33, 36-44, 47-48, 50-64, and 66-72 are pending.
Claims 3-9, 14-17, 19-33, 36-44, 47-48, and 50-64 are currently amended. Claims 66-72 are new.
Claims 1-2, 10-13, 18, 34-35, 45-46, 49, and 65 are cancelled. 
Claims 3-9, 14-17, 19-33, 36-44, 47-48, 50-64, and 66-72 have been examined.

Priority
This application is a CON of 15/194,096 06/27/2016 PAT 10391151 filed on 15/194,096 has PRO 62/185,967 filed on 06/29/2015.

Withdrawn Objection & Rejection
The rejection of claims 1-33 and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),  second paragraph, is withdrawn because the claim amendments overcome the rejection.
The objection of claim is withdrawn in view of cancellation of claim 18. 
The rejection of claims 1, 3-34, and 36-65 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the claim amendments overcome the rejection.
The rejection of claims 13-15 and 46-48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the claim amendments overcome the rejection. 
The rejection of claims 1-16 and 18-65 under 35 U.S.C. 103 as being unpatentable over de Anda et al. (Intensive Care Med. 2001; 27:559-565.) in view of Taeusch (US 6,180,142 B1) and Yoshikawa et al. (Am J Physiol Lung Cell Mol Physiol. 2004; 286: L604–L612) is withdrawn in order to reorganize relevant prior art references for new ground of rejection in response to the claim amendments.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9, 14-17, 19-33, 36-44, 47-48, 50-64, and 66-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(I) The specification did not provide sufficient number of a surfactant C protein to support the genus of a surfactant protein C as claimed.
The specification disclosed the peptide sequences of SEQ ID Nos: 1-2 , but the disclosed SEQ ID Nos: 1-2 do not represent the entire genus of the surfactant protein C as claimed. Thus, the specification did not satisfy the written description requirements.
(II)(A) The specification failed to establish a relationship between an initial effective dosage of an administered surfactant protein C and a liquid volume of the lung of ventilation injury. 
The claims are directed to sSP-Css-ion lock, sSP-Css-ion lock-B, sSP-Cff-leuc, other variations of sSP-C in which serine or phenylalanine residues are substituted for the two cysteines, and combinations (e.g., claim 4), but neither the specification nor the claims distinctly show an initial dosage of an administered surfactant protein C to achieve the final concentration of surfactant protein C after administration into the patient’s lung as claimed.
(II)(B) The specification failed to establish a relationship between the endogenous and/or exogenous albumin, fibrinogen, or dextran and its weight ratio after delivery of the surfactant protein C into the lung of ventilation injury. The claims disclosed optional administration of exogenous albumin, fibrinogen, or dextran into a lung of ventilation injury (claims 66-67), but the specification failed to establish a relationship between endogenous and/or administration of exogenous albumin, fibrinogen, or dextran and their weight/volume ratio after delivery of the surfactant protein C into the lung. Thus, the specification did not satisfy the written description requirements.
Because the specification fails to satisfy written description requirements (I), (II)(A), and/or (II)(B), claims 3-9, 14-17, 19-33, 36-44, 47-48, 50-64, and 66-72 are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9, 14-17, 19-33, 36-44, 47-48, 50-64, and 66-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 66-67 are unclear with respect to the phrase “exogenously introduced and endogenously present negatively-charged solute are together present in the liquid in a concentration of greater than 2 weight/volume percent to less than 12 weight/volume percent after the delivery of the composition”. Applicant intends to claim a variable of weight/volume ratio of negatively-charged solute in the lung based on the other variable of the initial dosage of administered negatively-charged solute and/or the liquid volume in the lung, rendering the metes and bounds indefinite. MPEP 2173.05(b)(II) states “A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008)”. Claims 3-9, 14-17, 19-33, 68, and 71 are rejected as depending on claim 66. Claims 36-44, 47-48, 50-64, 69-70, and 72 are rejected as depending on claim 67.
With respect to claims 5-7, 19-32, 38-40, and 50-64, the claims are unclear with respect to the weight/volume ratio of surfactant protein C after administration into the lung of ventilation injury. The claims do not distinctly define the initial dosage of administered surfactant protein C and the specification or claims do not distinctly define the liquid volume in the lung. Applicant intends to claim a variable of weight/volume ratio of surfactant protein C after administration into the lung of ventilation injury based on the other variable of the initial dosage of administered surfactant protein C and/or the liquid volume in the lung, rendering the metes and bounds indefinite. MPEP 2173.05(b)(II) states “A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008)”.
With respect to claim 4, 37, and 71-72, it is unclear with respect to the terms “sSP-Css-ion lock”, “sSP-Css-ion lock-B”, “sSP-Cff-leuc”, and “other variations of sSP-C in which serine or phenylalanine residues are substituted for the two cysteines, and combinations thereof”. The term “sSP-Css-ion lock-B” or “other variations of sSP-C in which serine or phenylalanine residues are substituted for the two cysteines” is not distinctly defined in the specification (no peptide SEQ ID NO), rendering the metes and bounds of the peptide sequences indefinite. In addition, the specification discloses peptide sequences of GIPSSPVHLKRLLIWVVVELIVKV-IVGALLMGL (SEQ ID NO. 1) and GIPFFPVHLKRLKLLLLLLLLILLLILGALLMGL (SEQ ID NO. 2), the claim language should include the SEQ ID Nos to distinctly claim the peptide sequences.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 and 47-48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 14 and 47 are drawn to a physical phenomenon of body fluid homogeneously flooded into the lung during ventilation-induced injury and the treatment effect of lowering a surface tension of the liquid and lessening ventilation-induced injury of the patient’s lung. The limitations fail to add a manipulated step to further limit the subject matter of the claims 66 and 67 upon which they depend.
Claims 15 and 48 are drawn to a physical phenomenon of body fluid heterogeneously flooded into the lung during ventilation-induced injury and the treatment effect of lowering a surface tension of the liquid and lessening ventilation-induced injury of the patient’s lung. The limitations fail to add a manipulated step to further limit the subject matter of the claims 66 and 67 upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 3, 5-7, 9, 14-16, 19-32, 36, 38-40, 42-44, 47-48, 50-64, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over de Anda et al. (Intensive Care Med. 2001; 27:559-565, previously cited 5/11/2022) in view of Taeusch (US 6,180,142 B1, previously cited 5/11/2022).
Claim 66 is drawn to a method of reducing ventilation injury to a patient whose lung has regions with alveolar flooding by liquid comprising:
delivering to the patient a composition consisting essentially of an isolated, recombinant or synthetic surfactant protein C, and optionally an exogenously introduced negatively-charged solute,
the negatively-charged solute comprising albumin, fibrinogen or negatively-charged dextran, and 

    PNG
    media_image1.png
    265
    450
    media_image1.png
    Greyscale
the ratio of (exogenously introduced and endogenously present negatively-charged solute) to (liquid volume in the lung) is between 2 weight/volume and 12 weight/volume.
de Anda et al. teach treatment of ventilation-induced lung injury with exogenous surfactant (Title; p562, Fig 2). de Anda et al. teach the surfactant is a natural surfactant isolated from pig’s lung (p560, col 2, Experimental groups). de Anda et al. further teach the exogenous surfactant contains 1-2% of the surfactant proteins B and C for rapid adsorption at the air-liquid interface (p563, col 1, para 2).
de Anda et al. do not explicitly teach a surfactant composition consisting essentially of a surfactant protein C or a negatively-charged solute. 
Taeusch teaches a variety of animal-derived surfactants are commercially available. Taeusch teaches commercial surfactant TA or Survanta consisting essentially of a surfactant protein C with lipids and other components not materially affecting the basic and novel characteristics of the claimed invention, in the surfactant composition (col 4, line 10-50). Since the exogenously introduced negatively-charged solute is optional and not required, the ratio (endogenous negatively-charged solute) to (liquid volume in the lung) is between 2 weight/volume and 12 weight/volume satisfying the limitations in the instant claims 8 and 66-69.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine de Anda’s method of treating ventilation-induced lung injury (Title; p562, Fig 2) with Taeusch’s surfactant protein C because (a) de Anda et al. teach treatment of ventilation-induced lung injury with exogenous surfactant (Title; p562, Fig 2) and (b) Taeusch teaches animal-derived surfactants are commercially available and commercial surfactant TA or Survanta consisting essentially of a surfactant protein C with lipids and other components not materially affecting the basic and novel characteristics of the claimed invention, in the surfactant composition (col 4, line 10-50). The combination would have reasonable expectation of success because both references teach administration of a surfactant to treat diseases.
With respect to claims 3, 9, 36, and 42-44, Taeusch teaches a variety of animal-derived surfactants are commercially available such as surfactant TA or Survanta consisting essentially of a surfactant protein C with lipids and other components not materially affecting the basic and novel characteristics of the claimed invention, in the surfactant composition (col 4, line 10-50).
SP-C
liquid volume in lung
final ratio (w/v)
1%
10 ml
0.10%
1%
100 ml
0.01%
1%
200 ml
0.005%
1%
500 ml
0.002%

With respect to claims 5-7, 19-32, 38-40, and 50-64, Taeusch shows Surfactant (Surfactant TA) consisting essentially of 1% surfactant protein C (col 4, line 10-14). Taeusch teaches the surfactant composition administrated to animals or humans (col 3, line 3-5). Depending on the liquid volume of treated subject (human or animal), the estimated final concentration of administered surfactant protein C shown above, reading on the limitations in claims 5-7, 19-32, 38-40, and 50-64.
With respect to claims 14 and 47, body fluid homogeneously flooded into the lung during ventilation-induced injury is a physical phenomenon. Lowering a surface tension of the liquid and lessening ventilation-induced injury of the patient’s lung is a result of the treatment method taught by de Anda et al. in view Taeusch. 
With respect to claims 15 and 48, body fluid heterogeneously flooded into the lung during ventilation-induced injury is a physical phenomenon. Lowering a surface tension of the liquid and lessening ventilation-induced injury of the patient’s lung is a result of the treatment method taught by de Anda et al. in view Taeusch. 
With respect to claim 16, Taeusch teaches the most direct and effective method is instillation of the composition into the lung through the trachea (col 5, line 32).

Applicant’s Arguments
(i)	de Anda fails to disclose delivery of such a composition to treat ventilation-induced lung injury (Remarks, p17, para 1).
(ii)	Taeusch does not appear to disclose delivery or administration of a composition that consists essentially of an isolated, recombinant or synthetic surfactant protein C (Remarks, p17, para 1).
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because Taeusch teaches commercial surfactant TA or Survanta consisting essentially of a surfactant protein C with lipids and other components not materially affecting the basic and novel characteristics of the claimed invention, in the surfactant composition (col 4, line 10-50) even though the primary reference of de Anda et al. does not explicitly teach a surfactant composition consisting essentially of a surfactant protein C. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument (ii) is not persuasive because applicant narrowly interprets the scope of the transition phrase of “consisting essentially of”. The composition under the broadest interpretation of the transition phrase does not exclude other ingredients such as other lipids and proteins in the surfactant composition as taught by in view of de Anda in view of Taeusch.

2.	Claims 4, 33, 37, 41, and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over de Anda et al. in view of Taeusch as applied to claims 3, 5-7, 9, 14-16, 19-32, 36, 38-40, 42-44, 47-48, 50-64, 66-69 and further in view of Notter et al. (US 2015/0125515 A1, previously cited 7/6/2021).
Claim 4 is drawn to the surfactant protein C is synthetic and selected from sSP-Css-ion lock, sSP-Css-ion lock-B, sSP-Cff-leuc, other variations of sSP-C in which serine or phenylalanine residues are substituted for the two cysteines, and combinations thereof.
de Anda et al. in view of Taeusch teach a method of reducing ventilation injury to a patient as applied to claims 3, 5-7, 9, 14-16, 19-32, 36, 38-40, 42-44, 47-48, 50-64, and 66-69.
de Anda et al. in view of Taeusch do not explicitly teach a sequence of a synthetic surfactant protein C.

    PNG
    media_image2.png
    210
    621
    media_image2.png
    Greyscale
Notter et al. teach the use of a surfactant composition to treat endogenous surfactant dysfunctional or deficient lung tissue (Abstract). Notter et al. teach the beneficial use of surface-active synthetic peptide of surfactant proteins SP-B and SP-C to increase the ability of a surfactant composition to lower surface tension during adsorption and/or during dynamic compression in a spread or adsorbed interfacial (surface) film [0026-0028]. Notter et al. show the synthetic peptide of surfactant protein C can be sSP-Css-ion lock peptide of SEQ ID NO: 45 (GIPSSPWHLKRLLIWWWWWELWKWIWGALLMGL with 100% homology to this instant SEQ ID NO: 1)[0047, Table 4] or an sSP-C analog peptide in which phenylalanine residues are substituted for the two cysteines as the elected species shown above (Table 4), reading on claims 4, 33, 37, 41, and 71-72.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute the natural surfactant protein C as taught by de Anda et al. in view of Taeusch with Notter’s synthetic peptide of surfactant protein SP-C because Notter et al. teach the beneficial use of surface-active synthetic surfactant protein C to increase the ability of a surfactant composition to lower surface tension during adsorption and/or during dynamic compression in a spread or adsorbed interfacial (surface) film [0026-0028]. The combination would have reasonable expectation of success because the references teach a surfactant comprising surfactant protein C.

3.	Claims 8, 17, 41, 66-67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over de Anda et al. in view of Taeusch and Notter et al. as applied to claims 3-5-7, 9, 14-16, 19-33, 36-44, 47-48, 50-64, 66-69, 71-72 and further in view of Hoeboer et al. (BMC Pulm Med. 2015 Mar 14;15:22.).
Claim 8 is drawn to negatively-charged solute is present in the liquid in a concentration which is in a range of from 2.1 weight/volume percent to 11 weight/volume percent after the delivery of the composition.
De Anda et al. in view of Taeusch and Notter et al. teach intravascular delivery a composition comprising surfactant protein C to treat the lung of ventilation injury as applied to claims 3-5-7, 9, 14-16, 19-33, 36-44, 47-48, 50-64, 66-69, and 71-72 above.
De Anda et al. in view of Taeusch and Notter et al. do not teach the ratio of exogenously introduced and endogenously present negatively-charged solute is between greater than 2 weight/volume percent to less than 12 weight/volume percent in the lung after delivery of the composition.
Hoeboer et al. teach albumin is a bioactive protein in predicting and monitoring the severity and course of acute respiratory distress syndrome in patients (Title). Hoeboer et al. teach change in albumin levels was inversely related to a change in acute respiratory distress syndrome (ARDS) severity regardless of definition (p8, col 1, para 1). Hoeboer et al. teach a low albumin is indeed involved in ARDS pathogenesis, i.e. increased permeability edema (p10, col 1, para 1). Hoeboer et al. teach albumin levels below 20 g/L as well as a decline in albumin levels are associated with ARDS of increasing severity, irrespective of definition (p12, col 1, conclusion). 20 g/L of albumin is estimated to be 2% (weight/volume). Because Hoeboer et al. teach Albumin levels below the critical concentration 20 g/L (2% weight/volume) associated with pathogenesis progression of ARDS in vivo, it would have been obvious for one of ordinary skill in the art before the effective filing date of this invention to administer exogenous albumin to compensate the low level of endogenous albumin level (< 2%) and keep albumin greater than 2% in vivo, reading on claims 8, 17, 41, 66-67, and 70. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of surfactant by Anda et al. in view of Taeusch and Notter et al.One o with Hoeboer’s albumin because Hoeboer et al. teach change in albumin levels was inversely related to a change in ARDS severity regardless of definition (p8, col 1, para 1) and albumin levels below 20 g/L as well as a decline in albumin levels are associated with ARDS of increasing severity, irrespective of definition (p12, col 1, conclusion). The combination would have reasonable expectation of success because both a surfactant and exogenous albumin are able to treat increased permeability edema in lung.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
30-August-2022
/ARADHANA SASAN/ Primary Examiner, Art Unit 1615